         Case 1:19-cr-00651-LTS Document 706 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              X

 UNITED STATES OF AMERICA                           ORDER OF JUDICIAL REMOVAL

        - against                                   Criminal Docket No. 19 Cr. 651 (LTS)

 ROBERT DUCZON,

                           Defendant.

                                              X


       Upon the application of the United States of America, by Robert Sobelman, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of ROBERT DUCZON

prior proceedings and submissions in this matter; and full consideration having been given to the

matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Romania.

       3.      The defendant was paroled into the United States for the purpose of prosecution on

               or about October 30, 2020 at or near Newark, NJ.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offense: Conspiracy to Commit Wire and Bank Fraud, in violation of 18

               U.S.C. § 1349.

       5.      The above-mentioned offense carries

       6.      The defendant is, and at time of sentencing will be, subject to removal from the

               United States pursuant to Section 212(a)(2)(A)(i)(I) of the Immigration and



                                                                                                 1
         Case 1:19-cr-00651-LTS Document 706 Filed 06/09/21 Page 2 of 2




                  Nationality Act of 1952, as amended, (             , 8 U.S.C. § 1182(a)(2)(A)(i)(I),

                  as an alien who has been convicted of a crime involving moral turpitude (other than

                  a purely political offense) or an attempt or conspiracy to commit such a crime; and

                  Section 212(a)(7)(A)(i)(I) of the Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien

                  who is not in possession of a valid unexpired immigrant visa, reentry permit, border

                  crossing identification card, or other valid entry document, and a valid unexpired

                  passport, or other suitable travel document, or document of identity and nationality

                  if such document is required under the regulations issued by the Attorney General.

                  The defendant has waived his right to notice and a hearing under Section 238(c) of

                  the Act, 8 U.S.C. § 1228(c).

                  The defendant has waived the opportunity to pursue any and all forms of relief and

                  protection from removal.

                  The defendant has designated                                                 s the

                  country for removal pursuant to Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

                  WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to                         Romania

              .


          June 8 2021
       _________                                      /s/ Laura Taylor Swain
                                                    ___________________________________
Dated: New York, New York                           HONORABLE LAURA TAYLOR SWAIN
                                                    UNITED STATES DISTRICT JUDGE




                                                                                                       2
